From Stokes.
IN EQUITY.
The bill then charged that after the purchase of the horse the complainants discovered that the representations made to them by Mann, of the pedigree of the horse, were false; that he was a horse of ordinary blood, and not worth more than *Page 276 
$200; that Mann was the son-in-law of Black, and they (411) had combined together to cheat some innocent purchaser in the sale of the horse; that Black had instituted suit against them on their bond, and recovered a judgment; that he and Mann both resided in another State, and had no property here to which complainants could resort for compensation for the fraud practiced on them. The bill prayed for an injunction against the judgment, except as to $75, which, with the $125 before paid, complainants alleged to be the full value of the horse.
An injunction was awarded according to the prayer of the bill, and at the next term of the court the defendants demurred, and for cause showed that it appeared by complainants' own showing that they had relief at law. The complainants having joined in demurrer, the case was sent to this Court.
The demurrer admits the allegations of the bill to be true. If the defendants have been guilty of the fraud charged in the bill, the complainants are entitled not only to the relief which they ask, but to have the contract set aside. It is said complainants have relief at law. It is true, they have; but where must they go to seek it? Will this Court refuse them relief because they may go into another State and recover damages in an action at law? Mann came into this State to commit the fraud; Black was his confederate. Here the fraud was committed, and here it ought to be redressed. This Court is of opinion that the demurrer ought to be overruled, upon either of two grounds: (1) That the defendants reside in another State, and that complainants ought not to be sent beyond the jurisdiction of our own courts to seek redress. (2) That this being a case of fraud, a court of equity will take cognizance of it, and at once save the complainants from an iniquitous recovery at law. Let the demurrer be overruled.
Cited: Henry v. Elliott, 51 N.C. 177. *Page 277 
(412)